Defendant-appellant, Trans World Airlines, Inc. ("TWA"), appeals a bench trial judgment awarding $1,396 to plaintiff-appellee, Norah Mick Hibbard, as damages for luggage Hibbard lost while on a TWA flight from Cincinnati, Ohio, to London, England.
On March 12, 1985, Hibbard had to make an emergency trip to London where her father was hospitalized. Hibbard telephoned TWA and made arrangements for TWA's first available flight to London. Hibbard arrived at the airport only five minutes before her flight's departure. TWA personnel quickly checked Hibbard in and handed her her ticket and boarding pass inside an envelope which included a limitation of liability clause pursuant to the *Page 831 
Warsaw Convention. TWA personnel also encouraged Hibbard to hurry and catch her flight, which was only moments from departure.
Although TWA personnel did not weigh Hibbard's bag or write down the number of pieces of luggage she checked, it is undisputed that Hibbard checked only one piece of luggage. When Hibbard arrived in London, her luggage had been lost and was never recovered. Hibbard contacted TWA and airline officials authorized her to spend $100 to be reimbursed against the value of her lost belongings.
When Hibbard filed a claim with TWA for the full value of her belongings, TWA attempted to invoke the liability limitation provisions of the Warsaw Convention. Hibbard filed suit, claiming the Convention's limitation provisions did not apply. Following a bench trial, the Hamilton Municipal Court issued judgment in favor of Hibbard for $1,296 representing damages arising from her loss of luggage and an additional $100 representing the amount TWA authorized Hibbard to spend for emergency clothing and costs. This appeal followed.
TWA submits three assignments of error for review. They read as follows:
Assignment of Error No. 1:
"The trial court erred to the prejudice of defendant-appellant in finding that the limitations of the Warsaw Convention did not apply and entering judgment in favor of plaintiff-appellee."
Assignment of Error No. 2:
"The trial court erred to the prejudice of defendant-appellant in awarding plaintiff-appellee the full value of her lost belongings."
Assignment of Error No. 3:
"The trial court erred to the prejudice of defendant-appellant in awarding an additional one hundred dollars ($100.00) to plaintiff-appellee above her claimed damages."
In its first assignment of error, TWA contends the trial court erred in finding that the liability limitations of the Warsaw Convention's Article 22 do not apply.1
Hibbard's position is that TWA cannot avail itself of the Article 22 liability limitations because it failed to include a notice of the liability limitations and *Page 832 
other required information in Hibbard's baggage check as required by Article 4 of the Convention. Before addressing this issue, however, we consider Hibbard's additional argument that the Convention is wholly inapplicable due to TWA's failure to sufficiently prove that the case at bar falls within the Convention's scope.
Pursuant to Article 1(1), the Convention applies "* * * to all international transportation of persons [and] baggage * * * performed by aircraft for hire." "International transportation" is defined by Article 1(2) as:
"[A]ny transportation in which, according to the contract made by the parties, the place of departure and the place ofdestination, whether or not there be a break in the transportation or a transshipment, are situated either withinthe territories of two High Contracting Parties, or within theterritory of a single High Contracting Party, if there is anagreed stopping place within a territory subject to thesovereignty, suzerainty, mandate or authority of another power,even though that power is not a party to this convention. * * *" (Emphasis added.)
According to this language, the Convention will apply in two situations. First, it applies if according to the contract of transportation, which in the case at bar is a plane ticket, travel will be from one High Contracting Party to another. Second, if the transportation contract provides for travel from a High Contracting Party, for stops abroad, and then for a return to that same High Contracting Party, then the Convention also applies. Lee v. China Airlines, Ltd. (C.D.Cal. 1987),669 F. Supp. 979, 980.
Hibbard submits that her flight's place of departure was the United States while the place of destination was London, England. According to her, TWA failed to submit competent evidence demonstrating that England was a High Contracting Party to the Convention. Absent evidence regarding England's status as a High Contracting Party, a stipulation to that effect, or introduction of a certified copy of the Convention, Hibbard argues the Convention simply does not apply. We reject Hibbard's argument for two reasons.
The United States has been a party to the Convention since October 29, 1934, see 49 Stat. 3000 et seq., and the Convention, as a treaty of the United States, is the supreme law of the land. Clause 2, Article VI, United States Constitution. See, also, Air France v. Saks (1985), 470 U.S. 392, 105 S.Ct. 1338,84 L.Ed.2d 289; Trans World Airlines, Inc. v. Franklin MintCorp. (1984), 466 U.S. 243, 104 S.Ct. 1776, 80 L.Ed.2d 273. The Convention is a self-executing treaty and no domestic legislation is required to give the Convention the force of law in the United States. Trans World Airlines, supra, at 252,104 S.Ct. at 1783, 80 L.Ed.2d at 281. *Page 833 
TWA raised the Convention and its liability limitations as a defense in its answer, thereby giving reasonable written notice of its intent to rely on United States law. Accordingly, the trial court could take judicial notice of the Convention and inform itself of the Convention's provisions in such manner as it deemed proper. Civ.R. 44.1. This would include recognition that the United Kingdom is a High Contracting Party to the Convention, see Lee v. China Airlines, supra, at 980, and there was no need for TWA to offer specific evidence to that effect unless the court called upon counsel to aid in obtaining such information.
We further find that the United Kingdom's status as a High Contracting Party is immaterial since the place of destination was not the United Kingdom as argued by Hibbard, but the United States. The Convention only allows for one destination, which is to be determined by reference to the parties' intent. See In reAlleged Food Poisoning Incident (C.A.2, 1985), 770 F.2d 3. A review of the record reveals that Hibbard's ticket and itinerary provided for her to fly from Cincinnati, Ohio, to New York, and then on to London. From London, Hibbard was to return to Cincinnati via St. Louis, Missouri. Accordingly, both the place of origin and the place of destination were Cincinnati, which is within the territory of a single High Contracting Party, with an agreed stopping place within another power, namely the United Kingdom. Consequently, the flight is subject to the Convention.Ofikuru v. Nigerian Airlines, Ltd. (S.D.N.Y. 1987),670 F. Supp. 89; Lee v. China Airlines, supra. Having found that the case at bar is subject to the Convention, we now turn to the question of whether TWA complied with the provisions of Article 4, thereby entitling it to the $560 limitation on liability.
Article 4 requires an air carrier to issue a baggage check containing certain information including the number and weight of packages and notice that the Convention's liability limitations apply. Article 4(4) prohibits a carrier from receiving the benefit "* * * of those provisions of the Convention which exclude or limit his liability" if the baggage check does not contain the number and weight of the packages and a statement providing notice of the limitations on liability. One purpose of Article 4 is to place a passenger on notice as to the maximum recovery permitted if baggage is lost. This permits the passenger to determine whether to purchase additional insurance for the baggage. Republic Natl. Bank v. EasternAirlines, Inc. (S.D.N.Y. 1986), 639 F. Supp. 1410, 1415.
It is undisputed that Hibbard had but one bag. Furthermore, she did not even contend that the bag's weight exceeded the twenty-eight kilogram limit. Nevertheless, TWA was willing to pay the $560 maximum amount for the lost bag. Hibbard suggests that she might have purchased additional insurance if *Page 834 
TWA had properly advised her that she had only one piece of luggage and that it exceeded the weight limitation, but she was prevented from doing so when TWA employees directed her to hurry to catch her flight. By her own acknowledgement, it was important for Hibbard to get to England on the first available flight and she arrived at the airport only five minutes prior to her flight's departure. The actions of TWA employees in encouraging Hibbard to hurry were obviously not the result of an ulterior motive to avoid compliance with the Convention, but were designed to help her make her flight.
Technical and insubstantial omissions of Article 4 that do not prejudice the passenger will not prevent an air carrier from availing itself of the Convention's limitation on liability.Abbaa v. Pan American World Airways, Inc. (D.Minn. 1987),673 F. Supp. 991, 993; Martin v. Pan American World Airways, Inc.
(D.D.C. 1983), 563 F. Supp. 135, 141.
We accordingly conclude that the trial court erroneously determined that the Convention's liability limitation provisions were inapplicable to the case at bar. We find that TWA is entitled to avail itself of the $560 liability limitation despite the Article 4 omissions from Hibbard's baggage check. For these reasons, the first assignment of error is well taken and is hereby sustained.
In its second assignment of error, TWA argues that the trial court erred in awarding Hibbard the full value of her lost belongings. Hibbard claimed that the value of her belongings in her lost luggage amounted to $1,296. When asked to list the original cost of each lost item and its current value, Hibbard listed the same figure as both the present value and original cost of each item. The trial court awarded these amounts without any consideration of depreciation or other reduction in value from the original cost.
TWA takes the position that where property is totally destroyed, the trial court must measure damages as the reasonable market value of the property immediately before its destruction. See Cooper v. Feeney (1986), 34 Ohio App.3d 282,283, 518 N.E.2d 46, 47-48. We find merit in this assignment of error, not necessarily because the trial court awarded damages as measured by the original cost rather than the present market value of the lost property, but because the liability limitations of the Warsaw Convention apply and TWA's liability is limited to the $560 allowable for one piece of luggage. Accordingly, the second assignment of error is hereby sustained.
In its third assignment of error, TWA contends that the trial court erred by awarding an additional $100 to Hibbard as damages. The trial court based this award on TWA's authorization permitting Hibbard to spend $100 for immediate necessities. Where an air carrier is liable for lost luggage, an immediate authorization to spend money for necessities which is to be reimbursed *Page 835 
by the carrier should be offset against any damage award.Martin, supra, at 137-138, fn. 3. Accordingly, the trial court erred in awarding Hibbard this additional amount which should have been offset from the amount recoverable under the Warsaw Convention. The third assignment of error is hereby sustained.
The judgment is reversed and remanded so that the trial court can enter judgment in accordance with the Convention's liability limitations.
Judgment accordingly.
WILLIAM W. YOUNG, J., concurs.
KOEHLER, J., dissents.
1 Article 22(2) provides that: "In the transportation of checked baggage and of goods, the liability of the carrier shall be limited to a sum of 250 francs [$20] per kilogram * * *." Pursuant to the Civil Aeronautics Board's tariffs which supplement the Convention, Martin v. Pan American World Airways,Inc. (D.D.C. 1983), 563 F. Supp. 135, 140, TWA limited the maximum weight allowable for each bag to twenty-eight kilograms or a maximum liability of $560 for one bag.